tye

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) “ Page 1 of I

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November I, 1987}
Oscar Avellano-Luis Case Number: 3 :20-mj-20244

panei

 

Karen M Stevéris™~
Defendant's Attorne;

  

i i heen Bleue [:
oe ,

REGISTRATION NO. 94080298 | |

 

 

 

 

 

‘" a FEB @3 2020 |
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK US TR RT
. SOUTHERN ™ Te LIFORNIA
C] was found guilty to count(s) BY ; DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
The defendant has been found not guilty on count(s)

 

“] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

/
}
TIME SERVED | days

|] Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, February 3, 2020
- Date of Imposition of Sentence

Received _ gee | JASE

DUSM ; | HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy _ 3:20-mj-20244

IO

 

 
